 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin Theatres of Georgia,Inc.andInternationalAlliance of Theatrical Stage Employees and MotionPictureMachine Operators,Local No. 225. Case10-CA-6892January 11,1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn September 15, 1967, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesalleged in the complaint and recommending that itcease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaint,and recommended that those allegations bedismissed. Thereafter, the Charging Party filed ex-ceptions with a supporting brief, and Respondentfiled a brief in opposition to the Charging Party'sexceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case,' and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that Respondent, Martin Theatres of Geor-gia, Inc.,Atlanta, Georgia, its officers, agents, suc-cessors,and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.2'The Charging Party's request for oral argument and for a time exten-sion in which to file further citations and brief is hereby denied as, in ouropinion,the record,the exceptions,and the briefs heretofore filedadequately present the positions of the parties.2Theaddress and telephone number for Region 10, appearing at thebottom of the notice attachedto the TrialExaminer'sDecision, isamended to read:730 Peachtree Street, N.E., Room701, Atlanta, Geor-gia 30308,Telephone526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding,brought under Section 10(b) of the National Labor Rela-tions Act, as amended (herein the Act), was heard at At-lanta, Georgia, on June 12 and 13, 1967,1 pursuant to duenotice. The complaint, which was issued on May 10, ona charge dated March 24, alleged in substance that Mar-tinTheatres of Georgia, Incorporated, the Respondentherein,engaged inunfair labor practices proscribed bySection 8(a)(1) and (3) of the Act, by various specifiedacts of interference, restraint, and coercion in Novemberand December 1966 and January 1967, and by discharg-ing two of its employees (Louie T. Rice and Clifford W.Bryson) because of their union membership and activi-ties.2The Respondent's answer generally admitted the ju-risdictionalallegationsof the complaint, but denied en-gaging inany unfair labor practices.Upon the entire record in the case, and from my obser-vation of the demeanor of the witnesses, I make the fol-lowing:FINDINGS AND CONCLUSIONS3I.THE ALLEGED UNFAIR LABOR PRACTICESA.The Alleged Independent Violations of Section8(a)(1)The Respondent operates several motion picturetheaters in the Marietta-Smyrna, Georgia, vicinity. On orabout November 13, 1966,' approximately seven projec-tionists employed by Respondent assembled at the homeof employee Ruby Ryan for the purpose of discussingmethods of securingincreasesin their wages. Present, inaddition to the employees (which included the two allegeddiscriminatees herein),was a Mr.Means, a businessagent of the Union. Means told the employees of the ad-vantages of becoming members of the Union, and handedout unioncards. All the employees except one, Marvin(Cobble) Miller, signed a card.The following day employee Clifford Bryson metTheater Manager Ben Gossage in the lobby of the theaterand the latter said, "I heard about your meeting you had."When Bryson inquired "what meeting," Gossage replied,"you know what meeting." Bryson said "oh, you must betalking about Ruby's birthday party. We had a good tur-IAll dates hereinafter occurred in 1967unlessotherwise specified.2 It was also alleged that an additional reason for the discharge ofBrysonwas because he gave testimony under the Act in CaseI0-RC-6936, involvingthe Respondent.3There isno issue asto theBoard's jurisdiction or labor organization.The complaint alleges sufficient facts, which are admitted by answer,upon which I may, and do hereby, find that the Respondentis engaged incommerce within the meaning of Section 2(6) and (7) of the Act. At thehearing, it was stipulated that International Alliance of Theatrical StageEmployees and Motion Picture Machine Operators, Local No. 225(hereincalled the Union), is a labor organization within the meaning ofSection 2(5) of the Act.4References hereinafter to the months of November and Decemberrefer to the year 1966.169 NLRB No. 22 MARTIN THEATRES OF GEORGIAkey draw," to which Gossage responded "you can get introuble for that. "5The complaint alleges that the foregoing remarks by anagent of Respondent created the impression of surveil-lance of its employees' union activities and constituted athreat of reprisal if they continued to engage in such ac-tivities on behalf of the Union. I agree, and find that bymaking the statements heretofore attributed to him,Gossage interfered with, restrained, and coerced em-ployees in the rights guaranteed in Section 7 of the Act,thereby violating Section 8(a)(1) of the Act.Near the end of November, the business agent of theUnion, Mr. Means, died. This apparently had a signifi-cant effect upon the organizational efforts of the em-ployees, for shortly thereafter a group of them gottogether and decided to get out of the Union. A petitionto that effect was circulated. Bryson signed it on or aboutDecember 5, and so advised Gossage in the latter's of-fice.According to Bryson's testimony, Gossage advisedthat he thought Bryson had done the right thing, and thatMartin would take care of him. Gossage corroboratedBryson with respect to the essentials of this conversationexcept that, in lieu of the last phrase thereof, Gossageclaims that he told Bryson that he "really didn't think theUnion could help him all that much."The complaint alleges that by this statement, Gossage"promised its employees economic and other benefits ifthey refrain from joining or retaining membership in, orengaging in activities on behalf of the Union." For reasonsheretofore cited, I'm inclined to credit Bryson and agreewith the General Counsel's contention that Gossage'sstatement constituted a violation of Section 8(a)(1) of theAct.6On January 24, a reopened hearing in a representationcase involving the Respondent (Case 10-RC-6936) washeld in the Board's Regional Office in Atlanta. Bryson at-tended the hearing voluntarily, having been neither sum-moned nor subpenaed by either Company or Union.However, near the close of the hearing, he was called asa witness by the Company and testified as to his work ex-periences with the Company and particularly as regardsthe training necessary to attain the job of projectionist oroperator which he held at the time.7The following day, according to Bryson's testimony,Gossage told him that he had heard what Bryson haddone. He said that Bryson had "really fouled things up forMartin" and that he was "on the bad side of RichardStanleyand James Zimmerman [officers of theRespondent]," and that he could "get into trouble"Gossage recalled that one day Bryson came into his officeand advised him that he had attended the hearing, that thecompany lawyer had put him on the stand, that he haddone very well, and that he had learned "how importantan operator was at the theater." Gossage did not recallmaking any remarks during the conversation.The foregoing incident is alleged in the complaint toconstitute interrogation concerning union activities in5The foregoing findings respecting this conversation are based uponthe testimony of Bryson which is credited in this regard. Gossage statedsimply that one day about this time Bryson came into his office and toldhim about going to "ole Ruby's house" to a birthday party and saidsomething about a turkey drawing.However, Gossage denied sayinganything to Bryson,stating that about this time the telephone rang and heanswered it. While neither Bryson nor Gossage particularly impressed meas witnesses,Gossage appeared quite reluctant with respect to testifyingconcerning this conversation,and I find that it occurred substantially asBryson testified.8Bryson testified that he, in fact,received a wage raise in January. No109violation of Section 8(a)(1) of the Act. I do not agree.Giving the conversation as testified to by Bryson itsbroadest interpretation, I cannot conceive how the lan-guage of Gossage constitutes interrogation under anycommonly accepted definition of that word. Clearly,Gossage was made aware that Bryson had testified at thehearing, and nothing Bryson ascribed to him indicatedthat Gossage was seeking or requesting additional infor-mation. If anything, the language constituted a threat orrestraint for testifying; however, for reasons citedinfrainthe analysis section of this Decision, I have grave doubtsthat the words were uttered in the manner testified. Ac-cordingly, and since the General Counsel neither soughtto amend the complaint to allege a threat nor argued thesame in his brief, I will, therefore, recommend that this al-legation of the complaint be dismissed.B.The Alleged Discriminatory DischargesAs previously noted, both alleged discriminatees hereinwere projectionists at the Belmont Hills Theater.Although Bryson was denominated a "projectionist" andRice was a "relief projectionist," each operated thecamera alone in the booth while on duty, and they werethe only two projectionists employed at the theater at thattime. Each worked a definite schedule of hours which wasnot reduced to writing prior to December 22. Suchschedule apparently provided that on Mondays Brysonworked from 1:45 until 6 p.m., at which time Rice re-lieved him and worked until closing. On Tuesdays,Bryson worked from 1:45 p.m. until closing (Rice notworking that day), and on Wednesdays, the Mondayschedule was repeated.In addition to his job at the theater, Rice worked for anice cream company in Atlanta wherein he operated atruck and delivered ice cream on a route. His work for theice cream company was, in fact, his "regular job," and hisemployment there was known at all times material byGossage. His hours on the ice cream job were irregular,however, and this resulted in his being rather consistentlylate in reporting for work at the theater. Sometimes thistardiness would be only several minutes, but on other oc-casions it ranged upwards to a couple of hours. On theseoccasions, it was the custom and practice for the operatoron duty (Bryson) to continue working in the booth untilRice reported for workItwas also apparently the custom and practice for thetwo men to swap time on occasions; that is to say, whenRice was late on one day during the week, he would comein early on a subsequent day to relieve Bryson so that thetotal time each man worked would level out over a periodof time. Apparently, this practice was agreeable to themanagement of the Respondent, at least up until the latterpart of December, when Bryson complained to Gossageconcerning Rice's tardiness. Bryson requested Gossageto make up a written schedule, stating that he could notmake personal plans because he was never certain whencompany records were proffered to confirm or deny this assertion'The entire transcript of this reopened hearing was proffered intoevidence in the instant case, and received as Resp. Exh 2. Part of thecriticalissue in the matter was the appropriateness of the unit petitionedfor. That is, the Union was seeking to represent a unit of motion picturetheater projectionists at the five theaters of the Company in the Marietta-Smyrna,Georgia, area. The Employer contended that such a limited unitwas inappropriate,and that the appropriate unit should also include otheremployees of the Employer such as cashiers, doormen, ushers, etc. TheBoard Decision, which agreed with the position of the Union, issued onMay 29, 1967, and is reported at 164 NLRB 1175 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDRice was goingto report for work. Gossage compliedwith this request, and, on December 22, he caused to be,typed a written schedule designating the time of work foreachman (which conformed substantially with theschedule they had previously been working) and whichstated at the bottom as follows:'"Tardiness will not be tolerated"8Gossage gave each of the men a copy of the schedule andposted a copy in the projection booth. Gossage alsotestified undeniably that he informed each man that therewould be no further time swapping unless he approved it,to which they agreed.The written schedule was, by its own terms, supposedto become effective immediately. However, due to theshowing of a motion picture at the theater called "Dr.Zhivago,"commencingDecember 25, the schedule hadno application during its showing, which ran to February5.This because "Dr. Zhivago" is termed a "road show,"and, unlike the ordinary motion picture which runs con-tinuously from the opening of the theater until closing, a"road show," due to its length, has only one showing inthe afternoon9 and one showing in the evening, with alapse of several hours in between. Accordingly, fromDecember 25 until February 5, Rice did not relieveBryson on Mondays and Wednesdays as per theschedule, and therefore there was no occasion for him(Bryson) to be required to wait on Rice to relieve him inthe booth.However, on Monday, February 6, Rice was, by hisown admission, an hour and a half late for work. Gossagespoke to him on that occasion, and advised Rice that hecould not tolerate such tardiness any more, that they weregoing tostick with the schedule and that if Rice could notdo the job he would get someone else.Rice did not work on Tuesday, but on Wednesday,February 8, he failed to report to work on time (at 6p.m.).At 6:10 p.m., Gossage walked by the booth andsaw that Bryson was still there. He asked him if Rice hadcome in,and received a negative response. A few minuteslaterGossage saw Rice drive into the parking lot. Hethereupon went into his office, prepared a pay envelope,and sent word by the doorman to have Rice report to him.When Rice came into the office, Gossage asked him tosign a pay voucher, which he did, and Gossage asked ifthere were any questions. Rice said no,unlessGossagewanted to know why he was late, which was, according toRice, because his clock was wrong. However, that was allthat was stated, and Rice left the office and returned tothe booth.A few minutes later, Gossage, noting that Rice's carwas still in the parking lot, went to the booth. The doorwas open, and both men were standing inside the boothtalking, with their backs to Gossage. Bryson was statingto Rice that "the son of a bitch won't be here much longerand if things don't change I won't either," when Brysonlooked up and saw Gossage. Gossage asked Bryson whatwas wrong. Bryson replied that he was "tired," to whichGossage responded that he was tired of Bryson's "smartmouth and smart ways." At this point Rice left the boothbut he heard Bryson tell Gossage that he (Bryson) wasnot going to quit - that Gossage would have to fire him.Gossage responded that Clifford was not fired - all he hadto do was to go back to work and cut out the "smart busi-ness." However, after some more discussion, Rice heardGossage say that if Bryson was not going to do anybetter, he might as well "go on with Rice."10Bryson left, but returned to the theater about 7:30 thatevening to get his check. However, there was no sub-sequentdiscussionwithGossage respecting thedischarge.C.Analysis and Concluding Findings Regarding theSection 8(a)(3) and (4) AllegationsIt is well established that the burden of proof is uponthe General Counsel to show, by a preponderance of theevidence, that the "real reason" for the discharges hereinwas to discourage union membership, and/or, in the caseof Bryson, because he gave testimony under the Act.Respondent's position is that both employees weredischarged for cause; i.e., in the case of Bryson, becausehe cursed his superior and generally depreciated hisjudgment; in the case of Rice, because he continued hishabitual lateness for work after warning. Recognizing that"direct evidence of a purpose to violate the statute is rare-ly obtainable," and that I must therefore "give considera-tion to circumstantial evidence as well as to that which isdirect" in reaching a conclusion on this issue," I find,based upon a consideration of all evidence in the recordas a whole and the reasonable inferences that flowtherefrom, that the General Counsel has failed to sustainhis burden.We may start with the proposition.that a fair inferencefrom the record evidence is that the Respondent was op-posed to the unionization of its employees, and, as foundabove, made certain threatening statements which weredesigned to deter union activity. However, it does notnecessarily follow that any concurrent discharges weresimilarly designed.In neither case of alleged discrimination is it shown thatthe discriminatee was a foremost or leading advocate ofthe Union. For aught the record shows, the sum total oftheir activities in this regard was that they attended ameeting called by other employees at which they signeda union card. Since there were no company supervisorsor agents present at the meeting,12 it is only by inferenceand relegation to the "small plant doctrine" 13 that it canbe shown that Respondent's management knew of Rice'spresence at the meeting; however, Gossage admittedlyknew, on the basis of his conversation with Bryson, thatthe latter had attended and signed a card at the meeting.But Bryson subsequently signed a petition to get out ofthe Union, and so informed Gossage. Thus the only con-duct of Bryson relating to the Union which occurredbetween the time of his signing the aforesaid petition andhis discharge was his attendance and participation in therepresentation case hearing on January 24. Perforce, theGeneral Counsel and the Union rely heavily on this ac-See Resp.Exh. 1. The italics appeared in the schedule, as stated.°There were matinees on Wednesdays,Saturdays,and Sundays.10The foregoing findings are based upon a synthesis of the testimony ofthe three individuals involved.11HartsellMills Companyv.N.L.R.B.,I I1 F.2d291, 293, (C.A. 4,1940).13At the hearing, I allowed General Counsel'smotion to amend thecomplaint to allege that Marvin(Cobbie)Miller was an agent of Respond-ent. If this could be proved,then,of course, it could be argued thatMiller's knowledge of the discriminatees' presence at the unionmeetingcould be imputed to Respondent. However, in my judgment, GeneralCounsel failed to sustain his burden on this issue, and, uponRespondent'smotion made at the close of General Counsel's case-in-chief, I dismissedthis allegationof the complaint.13Cf.Malone Knitting Company,152 NLRB 643, 647, enfg. 358 F.2d880 (C.A. 1). MARTIN THEATRES OF GEORGIA111tivity as rekindling the Respondent's asserted antipathytowards Bryson.It is to be recalled that Bryson went to the hearingvoluntarily, having been neither subpenaed nor otherwise,summonedby either the Respondent or the Union. Hewas called as a witness by the company attorney ap-parently without prior consultation or interview. Both,parties claimed before me that Bryson's testimony was;favorable to their respective contentions; accordingly, Ihave carefully read and considered his testimony as givenat that hearing.While there are statements in the testimony which animaginativeattorney could argue supported his client'sposition, I believe, on balance, that the testimony as awhole reflected more favorably towards Respondent'sposition. 14 Certainly, there was nothing in his testimonyso detrimental to Respondent's case which could havereasonably provoked a characterization that Bryson had"really fouled things up for Martin." Accordingly, for thisas well as demeanor considerations, I have serious doubtsthat the conversation occurred as Bryson described it,and therefore discredit him to that extent.But even assuming,arguendo,that one of the officersof Respondent did take umbrage at something Brysonsaid at the hearing, and uttered the above-quoted remarkin the presence of Gossage, as Bryson testified, I do notbelieve, under all the circumstances, that such was theoperative reason for the discharge. Thus, when Gossageapproached the projectionists' booth following thedischarge of Rice, it cannot be said, on the basis of theevidence in this record, that he had either determined totireBryson or was even, indeed,seeking apretexttherefor.He went there simply because, having seenRice's car still on the parking lot, he wondered whetherRice was preparing to leave the premises. As he enteredthe booth he heard Bryson (whose back was turned) callhim (Gossage) a "son-of-a-bitch,"15 and then state that he(Bryson) was "tired" and intended to quit. After an em-ployee makes these types of abusive and uncooperativestatements, it strains credulity to conclude, as theGeneral Counsel and Union argue, that such was not thecompelling reason for the discharge, but rather thatGossage simply seized upon this as an excuse to take theactionwhich had been planned ever since Brysontestified at the Board hearing on January 24.16With respect to Rice, there is grave doubt, as previ-ouslynoted, thatRespondent knew, prior to thedischarge, that he was prounion. Admittedly, his only ac-tivity in this regard was attendance at the meeting atRuby Ryan's house where he signeda unioncard. How-ever, even assuming company knowledge of this conduct,Iwould still find that General Counsel failed to sustainhis burden on this issue.Thus, we have a case of an employee who was so con-sistently tardy in getting to work that his fellow employeecomplained to management about it. Whereupon, themanager wrote out the schedule setting forth that "tardi-,nesswill not be tolerated," and so advised both men.Due to concurrent change in the type of motion pictureshown, i.e., a "road show," from that time until February5, which resulted in a change in the employees' workinghours from those shown on the written schedule, therewas no occasion during this period for Rice to be late inrelievingBryson.However, as soon as the regularschedule resumed, so did Rice's tardiness. After being ap-proximately 2 hours late on Monday, February 6, forwhich he was remonstrated and warned by Gossage, hewas again late on his next working day - Wednesday,,February 8. Rice knew he had erred and was subject todischarge at the time; he made no protest to Gossagewhen informed of the action.17 In the absence of anymore recent evidence of Rice's union proclivities sinceNovember 13, which would tend to offset the reasonablepresumption that it was Rice's neglect which promptedthe discharge, I find unpersuasive the General Counsel'sargument that Rice's union activities constituted the realreason therefor. It is true, as the General Counsel andUnion argue, that "time-swapping" was a practice which,in the past, had been condoned by the Company. How-ever, such condonation ceased after Bryson complainedthat Rice abused it, and there is no evidence that it wasthereafter condoned prior to the discharge. Accordingly,I find and conclude that General Counsel failed to sustainhis burden of proving that Rice's discharge was violativeof Section 8(a)(3) of the Act.II.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the interstate operations of Respond-ent, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact andupon the record as a whole, I make the following:CONCLUSIONS OF LAW1.Martin Theatres of Georgia, Incorporated, Respond-ent herein, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. InternationalAlliance of Theatrical Stage Em-ployees and Motion Picture Machine Operators, LocalNo. 225, is a labor organization within the meaning ofSection 2(5) of the Act.3.By engaging in certain described conduct referredto in section I hereof, Respondent has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor14For example, the Boardfound"The projectionists are the mosthighly skilled and the highest paid employees in the theaters. They are notconsideredfully competent until they have workedin a projection roomfor:.: least 2 or 3 years " (164 NLRB 1175.) Yet Bryson testified that heonly trained for 4 months before he "took over the booth."15While Bryson did not mention Gossage byname, it isclear in the con-text of'the situationthat it was he to whomBryson wasreferring. ThusBryson's statement was made toRice,whom Gossage had just fired Itmay reasonablybe assumedthatRice did notlook kindlyupon Gossagefor taking such action,and had so expressed his sentimentsto Brysonprior to Gossage's appearance on the scene.In any event,Gossage's as-sumption that the epithet was directed at him was reasonable in the con-text of the language used and the situation extant.16Gossage testified that only a week or so previous to the discharge, hehad invited Bryson to leave his office because the latter had,in a "smartmanner,"questioned Gossage's judgment respecting the scheduling of amotion picture17 Indeed,there is some evidence in the record that Rice welcomed thedischarge since the "moonlighting" job at Martin apparently tended to bea burden upon him. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDpracticeswithinthemeaningof Section 8(a)(1) of theAct.4.The Employer has not violated Section 8(a)(3) and(4) of the Act, as alleged in the complaint.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.V.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.dismissed insofar as it alleges violations of the Act other.than those found in this Decision.18 Inthe event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a TrialExaminer"in thenotice. In the furthereventthat the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."18 Inthe event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESRECOMMENDED ORDERMartin Theatres of Georgia, Incorporated, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Promisingbenefits or more job security to em-ployees to induce them to refrain from joining or support-ing International Alliance of Theatrical Stage Employeesand Motion Picture Machine Operators, Local No. 225.(b)Leading employees to believe that it knows of theirunion activities or otherwise creating the impression ofsurveillance of union activities.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-named Union, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in other con-certed activities for the purpose of, collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at its Marietta, Georgia, theaters and BelmontHills Theater and Smyrna Drive-In Theater, located inSmyrna, Georgia, copies of the attached notice marked"Appendix."18 Copies of said notice, on forms providedby the Regional Director for Region 10, after having beenduly signed by the Respondent's representative, shall beposted immediately upon the receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of the receipt of thisRecommended Order, what steps Respondent has takento comply herewith.19IT IS FURTHER RECOMMENDED that the complaint bePursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT promise benefits or greater jobsecurity for not joining or supporting InternationalAlliance of Theatrical Stage Employees and MotionPictureMachine Operators, Local No. 225, or anyother labor organization.WE WILL NOT lead our employees to believe thatwe have knowledge of their union activities, or other-wise create the impression that union activities of ouremployees are under surveillance.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of their rights to self-organization, to join orassist the aforementioned or any other labor or-ganization, to bargain collectively through represent-atives of their own choosing, and to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrainfrom any and all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining, members of a labororganization of their own choosing.MARTIN THEATRES OFGEORGIA, INCORPORATED(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 528 Peachtree-SeventhBuilding,50 Seventh Street N.E., Atlanta, Geor-gia 30323, Telephone 526-5760.